DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 14 Para. 0003, filed on April 27, 2021, with respect to the amendments to claims 31 and 64 include the phrase, “the order robot picking at least two order items” in order to overcome the cited 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 31 and 64 has been withdrawn. 
Applicant's arguments filed on Page 16, Para. 0001 have been fully considered but they are not persuasive. Applicant has amended the claim to include “the order item is positioned by the at least two actor robots” to distinguish the present application from Mason.  However, Mason discloses more than one actor robot (pedestal robot, 122, 220)(Fig. 1A-1B, 2A), in the warehouse (Para. 0039).  The AGV’s 112 and other mobile robots in the fleet serve as “order robots” and may travel to more than one actor robot (122, 220) as instructed by the system to receive items from the actor robots (122, 220) and transport the items throughout the warehouse to perform various tasks (Para. 0037; 0062).  The actor robots (pedestal robots, 122, 220) place the items onto the order robots (AGV’s, 112, 240) for distribution (Para. 0037).  
Applicant's arguments filed on Page 17, Para. 000 have been fully considered but they are not persuasive.  Applicant asserts that Mason does not disclose “wherein at .  
Examiner disagrees with Applicant’s interpretation.  The global control system 150, may be a remote, cloud-based server (Para. 0039).  The global control system (150), which includes the “central planning system”, communicates with the system components (including the robotic devices) and is used to navigate a robotic device close to a target location, assigns tasks, and maintains or accesses a map of the physical environment (Para. 0023; 0041; 0047).  The disclosure states that the robotic devices are communicatively coupled to the global control system (150), or the “server” to facilitate various operations (Para. 0111).  To navigate the robotic devices, the position of the robotic devices is inherently communicated to the global control system (150) by the robots (Para. 0042-0043; 0047).  
The robotic devices send data indicating relative positioning to the global control system (150), and the global control system (150) may update the map to indicate the correct position of the robotic devices (Para. 0113).   Further, the claim require the robots to communicate “position information”, which is broad.  The claims do not even require “position information about the robot”.  Therefore, Mason clearly includes, at least one robot “communicating position information to the server”, as broadly claimed.
Applicant’s assertion that Mason’s disclosure is merely hypothetical does not specifically point out how the language of the claims is patentably distinguishable from the cited references.
Page 20, Para. 1, and Page 21, Para. 2 have been fully considered but they are not persuasive.  Applicant asserts that the packer robot in O’Brien is not a mobile packer robot as required in claim 1.  Examiner disagrees with the Applicant’s narrow interpretation of the present claims.  The packing robots (see Fig. 1, one or more packing robots perform packing in the packing station, 106) in O-Brien are mobile since at least the arm of the packing robot must move to retrieve items from the inventory holder and pack the items into a box (Col. 3, lines 5-10; Col. 6, lines 44-49, see also Ref. 114-3, Fig. 1).  The claim simply requires the packer robot to be “mobile”, which is broad.  Therefore, the packer robot of Mason, is a mobile packer robot, as reasonably interpreted by the claims.  

Applicant asserts on Page 20, Para. 3, that the packing robots in O’Brien are not analogous since O’Brien, the robots act individually without interacting with other robots.  Applicant’s arguments are not persuasive.  Applicant is narrowly interpreting the present claim language and asserting features that are not claimed.
The claims require that the mobile packer robot is configured to place an order item into a container to be shipped, and the order robot is configured to position the order item to be accessible to the packer robot.  O’Brien discloses using mobile robots (mdu’s, 118) to retrieve inventory holders (120)(Fig. 1-2) comprising items (Col. 8, lines 4-13). These mobile robots (118) move the inventory holders (120) holding the items throughout the warehouse, and also move the holders to a packing station (106), making it accessible to the packer robot.  In the packing station, a packing robot (such as 114-3)(Fig. 1) places an item from an inventory holder (120) into a container for to be accessible to the packer robot (106)(Col. 6, lines 45-50, the items are within reach of the packer robot), as required by the claim. The claims do not require that the order robot positions the item directly onto the packing robot.  

Applicant's arguments filed on Page 21, Para. 4 have been fully considered but they are not persuasive.  Applicant asserts that Hoffman does not disclose “receiving, by the server, position information from the task robot”, as recited in claims 31 and 64.  The task robots (20) communicate with the management module (15), or server, and can transmitting the locations of the robots (20), or any suitable information to be used by the management module (15), or mobile robots during operation (Para. 0032).  The server (15) receives location information, or position information, about the task robot (20)(Para. 0045; 0048).  The management module (15), or server, uses this information to generate paths for the mobile robots (20)(Para. 0048).  This disclosure in Hoffman meets the claim limitation or receiving, by the server (15), position information from the task robot (20).  Please see the updated rejection below.

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the specification includes numerous amendments to paragraphs throughout the specification.  The amendments are significant and should be incorporated into a substitute specification for clarity.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claims 1 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Positioning an order item on the order robot by at least the two actor robots is unclear and is not clearly described in the specification.   The specification discloses using more than one actor robot in the system, but does not disclose positioning an order item on the order robot by two actor robots as claimed.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
Regarding claims 1 and 65, it is not clear as to how the order item is positioned by two actor robots on the order robot so as to be accessible by the order robot as mentioned in lines 10-11.  It appears Applicant means that a single order item being positioned by two actor robots as the same time.  The specification does not clearly describe “two actor robots” positioning a single order item onto or into an order robot as claimed.  Is Applicant referring to receiving a single order item by two actor robots, or multiple order items order items from two actor robots.  
two actor robots positioning a single order item onto the order robot so as to be accessible to the order robot.  Examiner has interpreted the claim to mean that system comprises two actor robots that are each capable of positioning an order item, and the at least one order robot may receive an order item from each of the two actor robots.
Regarding claims 7-9, 12, 15, and 17-19, the claims recite “the at least one actor robot”, which is unclear since claim 1 includes at least two actor robots.   Any other claims which depend from claim 1, that recite “the at least one actor robot” should also be revised.
Appropriate clarification to the claims is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 15-23, and 65 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US PG. Pub. 2016/0132059) in view of O’Brien et al (US Patent No. 9,242,799).  Relative to claims 1, 3-12, and 15-23, Mason discloses:
a server (150, which may also be a “remote cloud server”)(Fig. 1B) configured to receive an order comprising an order item (“boxes”)(Para. 0039); 
inventory storage (see robots in fleet, 100, such as fork trucks, Ref. 114, 260, or truck unloaders, Ref. 116, 200)(Fig. 1A) operably connected to the server (150)(Fig. 1B); the inventory storage (Ref. 114, 116, 260, 200 carry items unloaded from truck container) comprising order items (Para. 0056; 0073; 0035; 0039); 
at least two actor robots (system may comprise one or more pedestal robots, 122, 220)(Fig. 1A-1B, 2A) operably connected to and selected by the server (150)(Para. 0039), the at least one actor robot (122, 220) is configured to perform one or more of picking the order item (“box”) from inventory storage (114, 116, 260, 200; Para. 0037; 0060, pedestal robot distributes items between various robots, including picking items from truck unloaders and fork trucks, Ref. 114, 260, 200, 260), moving the order item (“box”), and positioning the order item (“box”)(Para. 0037; 0062); and

when using the position information, the server (150) generates a currently planned path (Para. 0075; 0085), the server (150) transmits the currently planned path to the at least one communicating robot (“robotic device”)(Para. 0075; 0085);
the inventory storage comprises one or more of an inventory robot (Ref. 114, 116, 260, 200, are robots)(Fig. 1A, 2A-2D), a box (see “boxes”, 140), a bin, a fixed shelf, a non-fixed shelf, a rack, a conveyor, a warehouse, another inventory storage location, and other inventory storage (Para. 0037; 0062); 
the inventory storage comprises an inventory robot (114, 116, 260, 200, are robots)(Para. 0037; 0062)(Fig. 1A);
the inventory robot (114, 116, 260, 200)(Fig. 1A) is mobile (Para. 0037; 0073);
the at least one actor robot (122, 220)(Fig. 1A) is configured to pick and move the order item (“box”) (Para. 0037; 0062; 0073);

the at least one actor robot (122, 220) is mobile (Para. 0061; pedestal robot may be moved, also the arm of the pedestal robot is movable);
the at least one stationary actor robot (122, 220) comprises one or more arms (Fig. 1A, 2B)(Para. 0060;
the at least one order robot (112, 240, 200) is configured to move from a first stationary actor robot (122, 220) to a second stationary actor robot (another pedestal robot, 122, 220), picking at least two order items (system may include multiple pedestal robots in the fleet, 100; AGV’s are configured to move throughout the warehouse and may move between multiple AGV’s and further may include multiple items; Para. 0039; 0035; 0062; 0066);
the at least one mobile actor robot (122, 220)(Fig. 2A) is configured to perform one or more of receiving from the server (150) a currently planned path for the at least one actor robot (122, 220) for instance, robots, such as arm of robot 122, 220, is controlled to move along a path to collaborate with another robot based on the position of the robots, 122, 220; Para. 0075), and generating the currently planned path (movement of the arm of robots 122, 220 towards final position) for the at least one actor robot (122, 220)(Para. 0075-0076; 0081; 0085; 0023); 
the server (150) communicates wirelessly with at least one of the actor robot (122, 220), the at least one order robot (112, 240), and the inventory storage (Para. 0039);

the at least one actor robot (122, 220) is configured to transfer inventory (boxes, 140) from one or more of a robot (112, 240) and inventory storage (112, 240, or pallets of boxes; Para. 0064) to one or more of a robot (112, 240) and inventory storage (112, 240, or “pallets of boxes”)(Fig. 1)(0066; 0073-0074); and 
the at least one actor robot (122, 220)(Fig. 1A) stays near the inventory storage (for instance, other robots, 112, 240; or “boxes”, 140) after the at least one actor robot (122, 220) picks an order item (“box”) from the inventory storage (112, 240, or stack of boxes, 140)(Para. 0062; 0073, pedestal robots, 122, 220, remain near the other robots, 112, 240, etc. after picking and distributing boxes, 140 or other items); 
the mobile inventory robot (see various robots, 114, 116, 260, 200) moves between at least two actor robots (122, 220)(Para. 0039; system, 100, may include more than one pedestal robots 122, 220, and other mobile robots (114, 116, 260, 200) are configured to move between at least two pedestal robots); and 
at least one of the actor robots (“pedestal robot”, 122, 220) picks an order item from the mobile inventory robot (112, 240, AGV’s)(Para. 0035; 0062).

Relative to claim 65, the disclosure of Mason includes: a system (warehouse, Fig. 1A) for order fulfillment using one or more robots (100), comprising: a server (150) configured to receive an order comprising an order item (“boxes”)(Para. 0039);  

at least two actor robots (122, 220) operably connected to and selected by the server (150)(Para. 0039), the at least two actor robots (122, 220) are configured to perform one or more of picking the order item (“box”) from inventory storage (see any robots, including, 114, 116, 260, 200, or stacks of boxes) moving the order item (“box”), and positioning the order item (“box”)(Para. 0035; 0062); 
an order robot (AGV’s, 112, 240)(Fig. 1) operably connected to the server (150), the order robot (112, 240) configured to collect the order item (“box”)(Para. 0054), the order item (“box”) is positioned by at least two actor robots (122, 220) inside the order robot (AGV’s 112, 240, or other “mobile robots”) to be accessible to the order robot (112, 240), so as to perform order fulfillment using one or more robots (Para. 0035; 0039; 0062; 0073; the system may comprise more than one pedestal robot (122, 220), each pedestal robot (112, 220) is capable of positioning an order item in or on a single mobile robot (AGV’s, 112, 240); and at least one of the robots (see robotic device in robotic fleet, 100) communicates position information to the server (150)(Para. 0039; 0047; 0075; 0111; 0113).

Relative to claims 1, 3-12, 15-23, and 65 (as understood by the Examiner) above, Mason does not expressly disclose: at least one mobile packer robot configured to pack an order item into a container to be shipped, the at least one order robot is configured to position the order item so as to be accessible to the packer robot; the at 
O’Brien teaches: at least one mobile packer robot (see movable “robotic arm” or a robot in a packing station(s), 106)(Fig. 1) configured to pack an order item into a container to be shipped (Col. 3, lines 5-9; Col. 6, lines 26-30; Col. 6, lines 47-50), the at least one order robot (“mobile drive units”, 118, which carry inventory pods 112, containing order items)(Fig. 2) is configured to position the order item (items on inventory pod, 112) so as to be accessible to the packer robot (“robotic arm” inside packing station, 106)(Col. 3, lines 5-9; Col. 6, lines 26-30; Col. 6, lines 47-50); the at least one order robot (118) comprising an order drives items to a packing station (106)(Col. 8, lines 4-12); and at the packing station (106), the packer robot (“robotic arm”) packs the order into a container to be shipped (Col. 3, lines 5-9; Col. 6, lines 26-30; Col. 6, lines 47-50), for the purpose of providing a modern inventory system such as in a mail-order warehouse, that can efficiently handle a large number of diverse inventory requests, requires fewer resources, and requires less space (Col. 1, lines 5-20).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify system of Mason with the mobile packer robot, and the order robot positioning the order item, and driving to the packing station, as taught in O’Brien, for the purpose of providing a modern inventory system such as in a mail-order warehouse, that can efficiently handle a large number of diverse inventory requests, requires fewer resources, and requires less space.

It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Mason in view of O’Brien, so the actor robot (122, 220) picks a second order item (140) from inventory storage described above, as an obvious matter of design choice based on the needs of the system.  Further, picking more a second order item from inventory storage by a robot is well known in the art of order-fulfillment in a warehouse. 

Claims 31-32, 38-39, 41-47, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US PG. Pub. 2012/0143427) in view of Mason.   
receiving, by a server (15)(Fig. 1)(Para. 0030), an order comprising an order item (Para. 0044);
selecting, by the server (15), a task robot (20)(Fig. 1) to perform a task relating to fulfillment of the order (Para. 0030; 0043; 0045); 
determining, by the server (15), a destination for the task robot (20)(Para. 0045);
receiving, by the server (15), position information from the task robot (Para. 0062; 0032; 0045);
determining, by the server (15), using the position information, that the task robot is positioned so as to be ready to perform the task (Para. 0062; 0045);
transmitting, by the server (15), in response to the determination that the task robot (20) is positioned so as to be ready to perform the task (“task”), one or more of the task and the destination to the task robot (20)(Para. 0045); and
receiving, by the server (15), from the task robot (20), a task confirmation confirming that the task has been completed (Para. 0120); wherein the server (15) distributes one or more of the steps in the method among more than one task robot (20)(Para. 0030; 0032);
further comprising the steps, performed after the step of receiving the order (Para. 0044) and before the step of selecting, of: computing, by the server (15)(Fig. 1), a currently planned path configured to enable the task robot (20) to reach the destination while optimizing criteria of interest (Para. 0122; 0123; 0129); and 
the step of computing comprises computing an optimal path (Para. 0047; 0209-0210); 
the step of computing comprises computing one or more of a time optimal path and a cost optimal path (Para. 0209-0210); 
the step of computing comprises computing a currently planned path configured to enable the task robot (20) to reach a destination while optimizing criteria of interest (Para. 0047);
the step of computing comprises computing a currently planned path configured to enable the task robot (20) to reach the destination while optimizing one or more of the expense of the currently planned path and the time required to execute the currently planned path (Para. 0209-0210); 
the step of computing comprises computing a currently planned path configured to enable the task robot (20) to reach the destination while minimizing one or more of the expense of the currently planned path and the time required to execute the currently planned path (Para. 0209-0210; 0047); 
the step of computing comprises computing the currently planned path assuming an obstacle-free path to the destination (Para. 0069-0070; 0101); 
the step of computing comprises computing the currently planned path assuming a path to the destination that is obstacle-free apart from one or more known obstacles (Para. 0069-0070; 0101); 

the step of receiving the task confirmation comprises receiving a pick confirmation confirming that the ordered items have been picked (Para. 0045; 0120).

Relative to claim 64, the disclosure of Hoffman includes: a method for order fulfillment using robots, comprising: 
receiving, by a server (15), an order comprising an order item (Para. 0044); 
selecting, by the server (15), a task robot (20) to perform a task relating to fulfillment of the order (Para. 0043-0045); 
receiving, by the task robot (20), from the server (15), the selection of the task robot (20)(Para. 0043; 0045); 
determining, by the server (15), a destination for the task robot (20)(Para. 0045);
computing, by one or more of the server (15) and the task robot (20), a currently planned path for the task robot (20) configured to enable the task robot (20) to reach the destination while optimizing criteria of interest (Para. 0047-0048; 0122-0123; 0209-0210);
transmitting, by the server (15), the currently planned path to the task robot (20)(Para. 0122-0123; 0128); 
receiving, by the task robot (20), from the server (15), the currently planned path (Para. 0048; 0123; 0128); 
executing, by the task robot (20), the currently planned path (Para. 0123-0125; 0128); 

receiving, by the server (15), position information from the task robot (20)(Para. 0061);
determining, by one or more of the server (15) and the task robot (20), using the position information, that the task robot (20) is positioned so as to be ready to perform the task (Para. 0061; 0045);
transmitting, by the server (15), in response to the determination that the task robot (20) is positioned so as to be ready to perform the task, the task to the task robot (20)(Para. 0045);
receiving the task, by the task robot (20), from the server (15)(Para. 0045); 
performing the task, by the task robot (20)(Para. 0045; 0101-0104, the mdu, 20, executes the assigned task);
sending, to the server (15), by the task robot (20), a task confirmation confirmed that the task has been completed (Para. 0120);
receiving, by the server (15), from the task robot (20), the task confirmation (Para. 0120); and
determining, by the server (15), that the task robot (20) is not to be sent to another destination (Para. 0045, 0047; system flexibly determines where each Ref. 20, should be located, including not being sent to another location), wherein the server (15) distributes one or more of the steps in the method among more than one task robot (20)(Para. 0030; 0032).

Mason teaches: the task robot (“robotic device” in robotic fleet, 100) comprises an order robot (112, 200) that is configured to move from a first stationary actor robot (122, 220) to a second stationary actor robot (another pedestal robot, 122, 220, system may include multiple pedestal robots, Para. 0039), picking at least two order items ( mobile robotic devices such as Ref. 112, 200, are configured to move throughout the warehouse, and may move between multiple pedestal robots (122, 220), the pedestal robots (120, 220) may pick multiple items for an order, and transfer the items to another location as needed, such as to another robot, Para. 0035; also, the order robots may perform picking multiple items of an order, Para. 0039; 0035; 0062; 0066; the order robot (200) can distribute packages between multiple robots, Para. 0060); and the order robot (112, 200) picking a first order item from the first actor robot (122), the order robot picking a second order item from the second actor robot (220)(see modification above, the system contemplates using more than one pedestal robot, and mobile robots are configured to travel throughout the warehouse and may travel between pedestal robots to collect items as determined by the system, Para. 0039; 0035; 0062; 0066) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.